 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 1 of 32. PageID #: 33464




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

  IN RE: NATIONAL PRESCRIPTION
  OPIATE LITIGATION                                  ) MDL No. 2804
  ------------------------------------------------   )
  This document relates to:                          )
                                                     )
  County of Summit, et al. v. Purdue                 ) CASE NO. 1:17-MD-2804-DAP
  Pharma L.P., et al; Case No. 1:18-                 )
  op-45090                                           ) JUDGE DAN AARON POLSTER
                                                     )
                                                     )
 MALLINCKRODT PLC’S MOTION BY SPECIAL APPEARANCE FOR LEAVE TO
  FILE MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND
                SUPPORTING MEMORANDUM OF LAW
       Out of an abundance of caution, and to the extent the Court deems it necessary,

Mallinckrodt plc, specially appearing, respectfully requests leave to file the enclosed Motion to

Dismiss and supporting Memorandum of Law for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2). In support, Mallinckrodt plc states as follows:

   1. The Court’s April 11, 2018 Case Management Order One (CMO 1) expressly provided

       that “nothing in this Order is intended to waive any Defendant’s right to file an individual

       motion to dismiss in any or all of the above-listed cases in the future on any grounds,

       including lack of personal jurisdiction.” CMO 1 §2(j). The “above-listed cases” included

       County of Summit. See CMO 1 §2(b).

   2. CMO 1 also provided that “[n]o party may file any motion not expressly authorized by

       this Order absent further Order of this Court or express agreement of the parties.” See

       CMO 1 §6(g).
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 2 of 32. PageID #: 33465



   3. On January 11, 2019, Mallinckrodt plc, without waiver of its defenses (including lack of

       personal jurisdiction) and in accordance with the Court’s November 9, 2018 Order, Dkt.

       No. 1108, executed a service waiver provided by Plaintiffs which stated that “[t]he

       court’s stay of all filings includes a stay on the filings of answers or motions under Rule

       12.”

   4. Mallinckrodt plc is not subject to personal jurisdiction and is not a proper Defendant in

       this case, because it has never produced opioid products and has no sufficient contacts

       with the State of Ohio to support the exercise of jurisdiction.

   5. Plaintiffs have refused to voluntarily dismiss Mallinckrodt plc from this case.

   6. Efficient progress of this case requires the resolution of questions of personal jurisdiction

       over a Defendant before this case proceeds against that Defendant.

   7. Accordingly, to the extent the Court deems it necessary, and in light of the recent service

       waiver in the above-titled case and Plaintiffs’ refusal to voluntarily dismiss Mallinckrodt

       plc from this case, Mallinckrodt plc respectfully makes the following request for leave to

       file.

   WHEREFORE, Mallinckrodt plc, specially appearing, respectfully requests this Honorable

       Court to grant Mallinckrodt plc’s Motion for Leave to File the attached Motion to

       Dismiss and Memorandum of Law and enter the proposed form of Order.




Dated: January 15, 2019                              Respectfully submitted,

                                                     /s/ Brien T. O’Connor
                                                     Brien T. O’Connor
                                                     Andrew J. O’Connor
                                                     ROPES & GRAY LLP



                                                 2
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 3 of 32. PageID #: 33466



                                         Prudential Tower
                                         800 Boylston St.
                                         Boston, MA 02199-3600
                                         (617) 235-4650
                                         Brien.O’Connor@ropesgray.com
                                         Andrew.O’Connor@ropesgray.com

                                         Counsel specially appearing for Defendant
                                         Mallinckrodt plc




                                     3
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 4 of 32. PageID #: 33467




                               CERTIFICATE OF SERVICE

       This is to certify that on the 15th of January 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court CM/ECF System.



                                                          /s/ Brien T. O’Connor
                                                          Brien T. O’Connor
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 5 of 32. PageID #: 33468




                  EXHIBIT 1
  Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 6 of 32. PageID #: 33469



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

   IN RE: NATIONAL PRESCRIPTION
   OPIATE LITIGATION                                  ) MDL No. 2804
   ------------------------------------------------   )
   This document relates to:                          )
                                                      )
   County of Summit, et al. v. Purdue                 ) CASE NO. 1:17-MD-2804-DAP
   Pharma L.P., et al; Case No. 1:18-                 )
   op-45090                                           ) JUDGE DAN AARON POLSTER
                                                      )
                                                      )

                                          [PROPOSED] ORDER

        Before this Court is Mallinckrodt plc’s Motion by Special Appearance for Leave to File a

Motion to Dismiss for Lack of Personal Jurisdiction and supporting Memorandum of Law under

Federal Rule of Civil Procedure 12(b)(2). Having considered the record and the submission of

the parties,

        IT IS HEREBY ORDERED, that Mallinckrodt plc’s Motion for Leave is GRANTED.

The Court will now consider as filed, Mallinckrodt plc’s attached Motion and Memorandum.

IT IS SO ORDERED.


Dated this ___ day of ___________, 2019

                                                              _________________________
                                                              Honorable Dan Aaron Polster
                                                              United States District Court Judge
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 7 of 32. PageID #: 33470




                 EXHIBIT A
    Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 8 of 32. PageID #: 33471




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

     IN RE: NATIONAL PRESCRIPTION
     OPIATE LITIGATION                                     ) MDL No. 2804
     ------------------------------------------------      )
     This document relates to:                             )
                                                           )
     County of Summit, et al. v. Purdue                    ) CASE NO. 1:17-MD-2804-DAP
     Pharma L.P., et al; Case No. 1:18-                    )
     op-45090                                              ) JUDGE DAN AARON POLSTER
                                                           )
                                                           )
      MALLINCKRODT PLC’S MOTION BY SPECIAL APPEARANCE TO DISMISS
    THE CORRECTED SECOND AMENDED COMPLAINT FOR LACK OF PERSONAL
                            JURISDICTION

          Defendant Mallinckrodt plc, specially appearing and pursuant to the Court’s April 11,

2018 Case Management Order One (CMO 1), 1 moves to dismiss the Corrected Second

Amended Complaint and Jury Demand filed by the County of Summit, Ohio, et al. on May 29,

2018, Dkt. No. 513, for lack of personal jurisdiction under Federal Rule of Civil Procedure

12(b)(2). As explained in the enclosed Memorandum of Law, Mallinckrodt plc is an Irish

holding company that has never marketed, manufactured, or distributed opioids in the United

States or anywhere else. It did not and could not engage in any alleged conduct relating to the

manufacture or sale of opioids in the United States because it does not hold and has never held

a U.S. Drug Enforcement Administration registration.                    Despite this information, and in

1
          On January 11, 2019, Mallinckrodt plc, without waiver of its defenses (including lack of personal
jurisdiction) and in accordance with the Court’s November 9, 2018 Order, Dkt. No. 1108, executed a service waiver
in the above entitled action. Mallinckrodt plc has not yet had a chance to file an individual motion to dismiss and
CMO 1 expressly provides that “nothing in this Order is intended to waive any Defendant’s right to file an
individual motion to dismiss in any or all of the above-listed cases,” which include this action. See CMO 1 §2(j).
Therefore, because Mallinckrodt plc is an Irish holding company over which no personal jurisdiction exists,
Mallinckrodt plc seeks to enter this motion according to the provisions in CMO 1 pursuant to the Motion for Leave
filed hereto.
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 9 of 32. PageID #: 33472



derogation of clear Ohio law, Sixth Circuit law, and guidance from this Court, Plaintiffs in this

action have required Mallinckrodt plc to expend the parties’ and this Court’s resources

litigating what is self-evident; Mallinckrodt plc is not subject to personal jurisdiction in this

Court and in this case. Mallinckrodt plc should therefore be dismissed from this case, with

prejudice.

       Accordingly, Mallinckrodt plc respectfully requests that its Motion to Dismiss for Lack

of Personal Jurisdiction under Federal Rule 12(b)(2) be granted.



Dated: January 15, 2019                             Respectfully submitted,

                                                    /s/ Brien T. O’Connor
                                                    Brien T. O’Connor
                                                    Andrew J. O’Connor
                                                    ROPES & GRAY LLP
                                                    Prudential Tower
                                                    800 Boylston St.
                                                    Boston, MA 02199-3600
                                                    (617) 235-4650
                                                    Brien.O’Connor@ropesgray.com
                                                    Andrew.O’Connor@ropesgray.com

                                                    Counsel specially appearing for Defendant
                                                    Mallinckrodt plc




                                                2
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 10 of 32. PageID #: 33473




                               CERTIFICATE OF SERVICE

       This is to certify that on the 15th of January 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court CM/ECF System.



                                                          /s/ Brien T. O’Connor
                                                          Brien T. O’Connor
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 11 of 32. PageID #: 33474




              EXHIBIT A-1
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 12 of 32. PageID #: 33475




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION                                  ) MDL No. 2804
 ------------------------------------------------   )
 This document relates to:                          )
                                                    )
 County of Summit, et al. v. Purdue                 ) CASE NO. 1:17-MD-2804-DAP
 Pharma L.P., et al; Case No. 1:18-                 )
 op-45090                                           ) JUDGE DAN AARON POLSTER
                                                    )
                                                    )




MEMORANDUM OF LAW IN SUPPORT OF MALLINCKRODT PLC’S MOTION BY
SPECIAL APPEARANCE TO DISMISS FOR LACK OF PERSONAL JURISDICTION
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 13 of 32. PageID #: 33476



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Best v. AT&T Inc.,
   2014 WL 12571407 (S.D. Ohio Sept. 14, 2014) .............................................................1, 7, 12

Brutz v. Stillwell,
   2010 WL 1924471 (N.D. Ohio May 12, 2010)....................................................................5, 11

Burger King Corp. v. Rudzewicz,
   471 U.S. 462 (1985) ...........................................................................................................10, 11

Buschle v. Coach, Inc.,
   2017 WL 1154089 (S.D. Ohio Mar. 20, 2017) ..........................................................................5

Conn v. Zakharov,
   667 F.3d 705 (6th Cir. 2012) .....................................................................................................5

Daimler AG v. Bauman,
   571 U.S. 117 (2014) .................................................................................................................10

Dean v. Motel 6 Operating L.P.,
   134 F.3d 1269 (6th Cir. 1998) .................................................................................................12

Garlock v. Ohio Bell Telephone Co.,
   2014 WL 2006781 (N.D. Ohio May 15, 2014)............................................................6, 7, 8, 10

Kerry Steel, Inc. v. Paragon Industries, Inc.,
   106 F.3d 147 (6th Cir. 1997) .....................................................................................................5

MacDonald v. Navistar International Transportation Corp.,
  143 F.Supp.2d 918 (S.D. Ohio, 2001) .......................................................................................9

Market/Media Research, Inc. v. Union Tribune Pub.,
  951 F.2d 102 (6th Cir. 1991) .....................................................................................................5

Matthews v. Kerzner International Ltd.
   2011 WL 5122641, at *5 (N.D. Ohio Oct. 27, 2011) ................................................................9

Michigan Coalition of Radioactive Material Users, Inc. v. Griepentrog,
   954 F.2d 1174 (6th Cir. 1992) ...................................................................................................4

Modern Holdings, LLC v. Corning Inc.,
  2015 WL 1481443 (E.D. Ky. Mar. 31, 2015) ............................................................................7




                                                                    i
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 14 of 32. PageID #: 33477



Southern Machine Co. v. Mohasco Industries,
   401 F.2d 374 (6th Cir. 1968) ...................................................................................................11

United States v. Bestfoods,
   524 U.S. 51 (1998) .....................................................................................................................8

Statutes

OHIO REV. CODE ANN. 2307.382(A)(1)-(4) (West 2018) ................................................................6

Other Authorities

U.S. Const. amend. XIV ....................................................................................................1, 2, 5, 10

Fed. R. Civ. P. 12(b)(2)....................................................................................................................1




                                                                     ii
    Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 15 of 32. PageID #: 33478



         Defendant Mallinckrodt plc, by counsel, specially appearing, respectfully submits this

Memorandum of Law in Support of its Motion by Special Appearance to Dismiss for Lack of

Personal Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2).

                                              INTRODUCTION

         Ohio’s long-arm statute and the Due Process Clause of the Fourteenth Amendment

prohibit the exercise of jurisdiction over foreign companies that, like Mallinckrodt plc, have no

relevant contacts with Ohio. The Court’s November 9, 2018 Order similarly makes clear that “a

foreign subsidiary or parent that has not sold or distributed prescription opiates in the United

States during the relevant time period” is not a proper party to this action. See Dkt. No. 1108

(emphasis added). Mallinckrodt plc falls squarely within the Court’s prohibitory language; its

continued inclusion as a Defendant is contrary to Sixth Circuit law. As Plaintiffs concede,

“Mallinckrodt plc is an Irish public limited company with its headquarters in Staines-Upon-

Thames, Surrey, United Kingdom.” Corrected Second Amended Complaint (“Compl.”) ¶ 100

(emphasis added). 2 It maintains no contacts with Ohio and never has. Mallinckrodt plc’s

counsel has repeatedly made clear to Plaintiffs that Mallinckrodt plc has never manufactured,

sold, or distributed opioid medications—the activity at issue in the complaint—in Ohio or

anywhere else in the United States. Mallinckrodt plc did not and, critically, could not engage in

any conduct relating to the manufacture, sale, or distribution of opioids in the United States

because it does not hold (and has never held) the U.S. Drug Enforcement Administration

2
          Plaintiffs puzzlingly assert that “Mallinckrodt plc also operates under the registered business name
Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood, Missouri.” Compl. ¶ 100. However,
putting aside that as an obvious legal matter a registered business name can have no headquarters, this statement,
even if true, is irrelevant to any jurisdictional claims. As Ohio courts have held when dismissing parent companies
for lack of personal jurisdiction, “the use of [a] brand and logo [owned by the parent company and] shared by
multiple companies offering different products and services … does not signify that the services are being offered or
provided by [the parent company].” See Best v. AT&T Inc., 2014 WL 12571407, at *5 (S.D. Ohio Sept. 14, 2014).
That Mallinckrodt plc owns a registered business name that broadly refers to the Mallinckrodt family of companies
does not suggest that Mallinckrodt plc has any, let alone minimum, contacts with Ohio. Nor could it. See generally
Affidavit of Alasdair J. Fenlon.
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 16 of 32. PageID #: 33479



(“DEA”) registration required to do so. Despite all this, Plaintiffs have ignored the Court’s clear

directive and their continued refusal to dismiss Mallinckrodt plc has necessitated this motion.

        The Court cannot exercise either general or specific jurisdiction over Mallinckrodt plc

and Plaintiffs’ Complaint pleads no facts to the contrary. Nor could it. Instead, Plaintiffs

summarily lump Mallinckrodt plc together with legally separate and distinct U.S.-based

companies Mallinckrodt LLC and SpecGx LLC (the entities that manufactured and sold opioid

medications) and refers to all three companies generically as “Mallinckrodt.” Id. Although

subsidiaries of Mallinckrodt plc own shares in Mallinckrodt LLC and, in turn, SpecGx LLC, it is

black letter law that such ownership is insufficient to establish personal jurisdiction.

Accordingly, even accepting Plaintiffs’ allegations as true, the Court should dismiss Plaintiffs’

claims against Mallinckrodt plc with prejudice for lack of personal jurisdiction.

                        STATEMENT OF FACTS AND OVERVIEW

        On April 11, 2018, this Court entered Case Management Order One (CMO 1),

establishing a litigation track for three bellwether cases, including the action brought by Summit

County in its Corrected Second Amended Complaint. See CMO 1, Dkt. No. 232. CMO 1

allowed Plaintiffs to amend their complaints (including the Summit County action) while stating

that “Plaintiffs shall not name as a Defendant, nor seek to serve, any entity as to which Plaintiffs

lack a good faith basis to assert that the entity is subject to personal jurisdiction in this Court.”

See id. ¶ 6(d).

        Despite this Court’s Order, on April 25, 2018, without providing a good faith basis to

assert that Mallinckrodt plc is subject to personal jurisdiction in this Court, Summit County

amended its Complaint and for the first time named Mallinckrodt plc. See generally Dkt. No.

294. On May 29, 2018, Plaintiffs filed the operative Corrected Second Amended Complaint,

which renamed Mallinckrodt plc as a defendant. See generally Dkt. No. 513.



                                                 2
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 17 of 32. PageID #: 33480



       Although Plaintiffs premise their entire action on the Defendants’ alleged marketing,

sale, and distribution of opioids, the Complaint’s description of Mallinckrodt plc alleges that

“Mallinckrodt plc is an Irish public limited company with its headquarters in Staines-Upon-

Thames, Surrey, United Kingdom” that was created “for the purpose of holding …

pharmaceutical[] business[es].” Compl. ¶ 100 (emphasis added). Plaintiffs do not allege that

Mallinckrodt plc―as opposed to its indirectly owned domestic subsidiaries Mallinckrodt LLC

and SpecGx LLC―undertook any specific marketing, manufacturing, selling, or opioid

distributing conduct.

       Nor could they. Mallinckrodt plc is an Irish public limited company with its headquarters

and principal place of business in the United Kingdom. Affidavit of Alasdair J. Fenlon (“Fenlon

Aff.”) ¶ 2. Mallinckrodt plc does not market, manufacture, sell, or distribute opioid drugs in

Ohio or elsewhere; it does not have a U.S. Drug Enforcement Administration registration of any

kind that would allow it to do so. Id. ¶ 3. In fact, Mallinckrodt plc does not do business in Ohio

and is not licensed or authorized to do business in Ohio by the Secretary of State or any other

entity. Id. ¶ 8. Mallinckrodt plc does not use, maintain, or own any offices, real property or

facilities in Ohio. Id. ¶ 4. Mallinckrodt plc has never maintained any registered agent or other

person authorized to accept service of process in Ohio. Id. ¶ 9. And, Mallinckrodt plc does not

have any employees, officers, or agents in Ohio. Id. ¶¶ 4, 5. In short, Mallinckrodt plc has had

no relevant contacts with Ohio at all.

       Instead, Mallinckrodt plc is a holding company and the ultimate parent company of

Mallinckrodt LLC and SpecGx LLC. Id. ¶ 2. Mallinckrodt LLC and SpecGx LLC are Delaware

limited liability companies headquartered in St. Louis, Missouri, and they are distinct legal

entities from Mallinckrodt plc. Id. ¶¶ 10-12. Mallinckrodt plc does not exercise day-to-day




                                                3
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 18 of 32. PageID #: 33481



control or management of the operations of Mallinckrodt LLC or SpecGx LLC. Id. ¶ 14. Nor

does Mallinckrodt plc direct corporate-wide marketing or sales strategies for Mallinckrodt LLC

or SpecGx LLC. Id. Mallinckrodt plc’s counsel confirmed these facts with Plaintiffs’ counsel

and requested that Plaintiffs voluntarily dismiss Mallinckrodt plc to avoid the needless

expenditure of resources by the parties and this Court; however, Plaintiffs declined to do so.

       Plaintiffs further declined to voluntarily dismiss Mallinckrodt plc after Mallinckrodt plc’s

counsel renewed their request following this Court’s November 9, 2018 Order. That Order

stated that, “[s]hould it turn out that a Plaintiff amends its complaint to add a foreign subsidiary

or parent that has not sold or distributed prescription opiates in the United States during the

relevant time period, the Court will impose monetary sanctions upon that Plaintiff and/or

counsel.” See Dkt. No. 1108. Plaintiffs have not alleged in their Complaint or provided to

undersigned counsel any facts that would support a good faith basis to include Mallinckrodt plc.

Its continued inclusion as a Defendant in this and other actions consolidated in this MDL is in

direct contravention of this Court’s CMO 1 and November 9, 2018 Order. Nor is there any basis

in Ohio or Sixth Circuit law to exercise personal jurisdiction here. As such, Mallinckrodt plc

respectfully requests that the Court dismiss the Complaint against it.

                                          ARGUMENT

       I.      The Court Lacks Personal Jurisdiction Over Mallinckrodt plc

        Summit County “bears the burden of establishing through ‘specific facts’ that personal

jurisdiction exists over the non-resident defendant. . . .” Conn v. Zakharov, 667 F.3d 705, 711

(6th Cir. 2012). Specifically, Plaintiffs must demonstrate—at the pleading stage—that

jurisdiction is proper under both (1) Ohio’s long-arm statute and (2) the Due Process Clause of

the Fourteenth Amendment. Id.; see also Michigan Coalition of Radioactive Material Users,

Inc. v. Griepentrog, 954 F.2d 1174, 1176 (6th Cir. 1992) (applying two-part test where the



                                                 4
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 19 of 32. PageID #: 33482



Court’s subject matter jurisdiction was based on a federal question). To meet this burden, “[i]n

the face of a supported motion to dismiss, the plaintiff may not rest on his pleadings, but must,

by affidavit or otherwise, set forth specific evidence supporting jurisdiction.” Buschle v. Coach,

Inc., 2017 WL 1154089, at *2 (S.D. Ohio Mar. 20, 2017)

         Moreover, although Plaintiffs’ pleading is insufficient to establish personal jurisdiction

on its face, where, as here, a Defendant’s affidavit presents undisputed facts, the Court is

permitted to “turn to the plaintiff’s complaint and the affidavits to determine whether a prima

facie case was presented here.” Kerry Steel, Inc. v. Paragon Industries, Inc., 106 F.3d 147, 149

(6th Cir. 1997). Numerous courts in Ohio and the Sixth Circuit have therefore granted motions

to dismiss for lack of personal jurisdiction, prior to an evidentiary hearing, where the undisputed

facts do not show that the defendant has sufficient contacts with Ohio.          See id.; see also

Market/Media Research, Inc. v. Union Tribune Pub., 951 F.2d 102, 106 (6th Cir. 1991)

(dismissing complaint for lack of personal jurisdiction, and holding that case law “should not be

read to require the district court to hold an evidentiary hearing when, as in the instant case, a

plaintiff’s pleadings and affidavits are insufficient to make a prima facie showing of facts

supporting the court's assertion of in personam jurisdiction”); Brutz v. Stillwell, 2010 WL

1924471, at *10 (N.D. Ohio May 12, 2010) (“In the absence of an evidentiary hearing, … [u]pon

review, the Court finds that plaintiffs have not made a prima facie case of specific personal

jurisdiction over [the defendant].”).

         As explained below, Plaintiffs cannot meet either prerequisite for personal jurisdiction

over Mallinckrodt plc, and Plaintiffs’ attempt to gloss over these deficiencies in the Complaint

fails.




                                                 5
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 20 of 32. PageID #: 33483



               A. Mallinckrodt plc is not subject to personal jurisdiction under Ohio’s
                  long-arm statute.

       Plaintiffs have failed to make any allegations that would allow this Court to exercise

personal jurisdiction over Mallinckrodt plc pursuant to Ohio’s long-arm statute. Ohio’s long-

arm statute permits Ohio courts to exercise personal jurisdiction over a non-resident defendant

only in specifically defined and limited circumstances. These limited circumstances include

where the plaintiff’s claims arise from the defendant’s (1) transacting business in Ohio, (2)

contracting to supply services or goods in Ohio, (3) causing tortious injury in Ohio by an act or

omission in Ohio, or (4) causing tortious injury in Ohio by an act or omission outside of Ohio,

provided that the injury arises out of the doing or soliciting of business or a persistent course of

conduct or derivation of substantial revenue within Ohio. See OHIO REV. CODE ANN.

2307.382(A)(1)-(4) (West 2018).

       A mere recitation of the long-arm statute is insufficient to establish jurisdiction with

“reasonable particularity,” as required to survive a motion to dismiss. See Garlock v. Ohio Bell

Telephone Co., 2014 WL 2006781, at *2 (N.D. Ohio May 15, 2014). “The plaintiff must set

forth specific facts showing that the court has jurisdiction.” Id. Here, Plaintiffs do not allege any

facts suggesting that Mallinckrodt plc engaged in any of the alleged conduct. Instead, Plaintiffs

merely recite the long-arm statute with respect to all Defendants as an undifferentiated whole:

       This Court has personal jurisdiction over all Defendants under R.C. 2307.382
       because the causes of action alleged in this Complaint arise out of each
       Defendants’ transacting business in Ohio, contracting to supply services or goods
       in this state, causing tortious injury by an act or omission in this state, and
       because the Defendants regularly do or solicit business or engage in a persistent
       course of conduct or deriving substantial revenue from goods used or consumed
       or services rendered in this state. Defendants have purposefully directed their
       actions towards Ohio and/or have the requisite minimum contacts with Ohio to
       satisfy any statutory or constitutional requirements for personal jurisdiction.




                                                 6
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 21 of 32. PageID #: 33484



Compl. ¶ 26. Nor could Plaintiffs’ statement that personal jurisdiction “arise[s] out of each

Defendants’ transacting business in Ohio,” Id. (emphasis added), apply to Mallinckrodt plc,

which transacts no business in Ohio. Fenlon Aff. ¶ 7. Nor could it. As explained above (and

repeatedly to Plaintiffs’ counsel), Mallinckrodt plc is not and has never been licensed or

authorized to do business in Ohio. Fenlon Aff. ¶ 8. Mallinckrodt plc further has never been

permitted to manufacture or sell opiates anywhere in the United States, because it does not hold

and has never held a U.S. Drug Enforcement Administration registration to do so under federal

law. Id. ¶ 3.

       Similarly, Plaintiffs’ attempt to avoid the patent lack of jurisdiction over Mallinckrodt plc

by lumping it together with its indirect subsidiaries (Mallinckrodt LLC and SpecGx LLC) into

one monolithic entity “Mallinckrodt” cannot establish jurisdiction. See Best v. AT&T Inc., 2014

WL 12571407, at *6 (S.D. Ohio Sept. 16, 2014) (dismissing parent company from complaint for

lack of personal jurisdiction where, “[n]otably, plaintiff refers to AT&T Inc. as simply ‘AT&T’

throughout his memorandum and supplemental filings. It is therefore unclear to the Court

whether plaintiff comprehends the distinction between the two named defendants in this

matter….”) (internal citations omitted). Plaintiffs must demonstrate that Mallinckrodt plc

“itself”—like each Defendant named in the litigation—conducts sufficient business in Ohio to

satisfy the requirements of personal jurisdiction.      See Garlock, 2014 WL 2006781, at *3

(dismissing parent company and holding that Plaintiffs’ evidence “shows that it is [Defendant’s]

subsidiaries and affiliates that are conducting business in Ohio, not [the parent company] itself. .

. . Thus, the Court finds that Plaintiffs do not satisfy the requirements for personal jurisdiction

… [under] Ohio’s long-arm statute.”) (emphasis added); see also Modern Holdings, LLC v.

Corning Inc., 2015 WL 1481443, at *5 (E.D. Ky. Mar. 31, 2015)) (emphasis in original)




                                                 7
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 22 of 32. PageID #: 33485



(holding that Plaintiff “must demonstrate that [Defendant], on its own, maintains sufficient

contacts with [the forum state] so as to satisfy the requirements of personal jurisdiction.”).

Plaintiffs have failed to set forth any allegations indicating that Mallinckrodt plc itself committed

acts in or affecting Summit County or the State of Ohio―let alone acts giving rise to Plaintiffs’

claims. As explained above, Mallinckrodt plc does not and cannot legally engage in any conduct

relating to the manufacture, sale, or distribution of opioids anywhere in the United States, let

alone Ohio. Fenlon Aff. ¶ 3. Plaintiffs’ failure to plead any facts to the contrary compels

dismissal.

       Plaintiffs’ allegations regarding Mallinckrodt plc’s (indirect) ownership of Mallinckrodt

LLC and SpecGx LLC do not change this result. “It is a general principle of corporate law

deeply ‘ingrained in our economic and legal systems’ that a parent corporation (so-called

because of control through ownership of another corporation’s stock) is not liable for the acts of

its subsidiaries.” United States v. Bestfoods, 524 U.S. 51, 61 (1998) (internal citation omitted).

Thus, even assuming for the purposes of this motion that Mallinckrodt plc’s indirect subsidiaries

(Mallinckrodt LLC and SpecGx LLC) conducted business in Ohio, that fact alone would not

justify exercising personal jurisdiction over Mallinckrodt plc.

       For example, in Garlock, this Court held that it lacked personal jurisdiction over a parent

holding company that did not maintain any direct contacts or activities within Ohio. Garlock,

2014 WL 2006781, at *3.        Although the holding company owned and retained control of

subsidiaries conducting business in Ohio, the court explained that such control was insufficient

to satisfy the requirements for personal jurisdiction under Ohio’s long-arm statute. Id. The

Garlock plaintiff provided evidence establishing that the parent company’s “subsidiaries and

affiliates [] are conducting business in Ohio,” but, much like Plaintiffs here, nonetheless offered




                                                 8
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 23 of 32. PageID #: 33486



“no other written materials providing that [the parent company] conducted or entered into

contracts for the supply of goods or services in Ohio.” Id.

       Similarly, in Matthews v. Kerzner International Ltd., this Court again declined to impute

the jurisdictional contacts of a subsidiary onto a parent company, holding that “the court

considers the jurisdictional facts in relation to the appropriate Defendant” and noting that “there

is nothing inherently improper about corporations creating subsidiaries to perform specific

functions….” 2011 WL 5122641, at *5 (N.D. Ohio Oct. 27, 2011) (quotations omitted). Thus, as

numerous Ohio courts have recognized, “the mere fact that a parent company has a wholly-

owned subsidiary” subject to jurisdiction in the forum state “does not render the parent company

subject to personal jurisdiction of the courts therein” where “the parent corporation and its

subsidiary maintain separate and distinct corporate entities….” MacDonald v. Navistar

International Transportation Corp., 143 F.Supp.2d 918, 924 (S.D. Ohio, 2001) (citation

omitted); see also Fenlon Aff. ¶ 12 (explaining that Mallinckrodt plc is a separate legal entity

from its indirect subsidiaries Mallinckrodt LLC and SpecGx LLC, which are not divisions or

branches of Mallinckrodt plc).

       Here, Plaintiffs have not alleged any facts suggesting that Mallinckrodt plc and its

subsidiaries are not “separate and distinct corporate entities.” In fact, the Complaint’s spare

reference to Mallinckrodt plc in only two paragraphs recognizes that Mallinckrodt LLC and

SpecGx LLC are distinct corporate entities, with separate incorporations, and are “wholly owned

subsidiar[ies] of Mallinckrodt plc.” Compl. ¶¶ 100, 864. Accordingly, the Court cannot exercise

personal jurisdiction over Mallinckrodt plc via the Ohio long-arm statute.

               B. Mallinckrodt plc is not subject to personal jurisdiction under the
                  Fourteenth Amendment.




                                                 9
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 24 of 32. PageID #: 33487



       The Court need not reach the due process inquiry because Ohio’s long-arm statute does

not confer jurisdiction over Mallinckrodt plc. See Garlock, 2014 WL 2006781, at *7 (“Since

Plaintiff is unable to satisfy the requirements of Ohio's long-arm statute for personal jurisdiction,

it is not necessary for the Court to evaluate [Defendant’s] personal jurisdiction under the

Constitution's Due Process Clause”).       Regardless, Plaintiffs fail to satisfy the due process

requirements set forth by the Sixth Circuit and United States Supreme Court, providing an

independent basis for dismissal. Separate and apart from the requirements of the Ohio long-arm

statute, due process under the United States Constitution requires that, before subjecting a

defendant to personal jurisdiction of the Court, “a defendant purposefully established minimum

contacts within the forum state” such that “assertion of personal jurisdiction would comport with

‘fair play and substantial justice.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)

(quoting International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Such minimum

contacts may give rise to two types of jurisdiction: general and specific. Neither exists here.

                       1. The Court lacks general jurisdiction because Mallinckrodt plc is
                          not “at home” in Ohio.

       A court may exercise general jurisdiction over a defendant who is “at home” in the forum

state. See Daimler AG v. Bauman, 571 U.S. 117, 139 (2014). Generally, a company is “at

home” in the state where it is incorporated or has its principal place of business. See id. As

explained above, Plaintiffs concede in their Complaint that “Mallinckrodt plc is an Irish public

limited company with its headquarters in Staines-Upon-Thames, Surrey, United Kingdom.” See

Compl. ¶ 100. Mallinckrodt plc is not incorporated in Ohio, nor does it hold a principal place of

business there. Accordingly, the Court cannot exercise general jurisdiction over Mallinckrodt

plc.




                                                 10
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 25 of 32. PageID #: 33488



                      2. The Court lacks specific jurisdiction because Mallinckrodt plc has
                         no contacts with Ohio, much less any contacts giving rise to the
                         claims at issue.

       Nor can the Court exercise specific personal jurisdiction over Mallinckrodt plc. To do so,

Plaintiffs would have to show, as an initial matter, that Mallinckrodt plc “purposefully avail[ed]

[itself] of the privilege of acting in” Ohio. See Southern Machine Co. v. Mohasco Industries,

401 F.2d 374, 381 (6th Cir. 1968). Furthermore, to establish specific personal jurisdiction,

Plaintiffs’ causes of action must “arise from” Mallinckrodt plc’s activities in Ohio. Id. Finally,

Mallinckrodt plc’s connection with Ohio must be “substantial enough” to make the exercise of

specific personal jurisdiction “reasonable” under the Due Process Clause. Id.

       The first factor, purposeful availment, is satisfied only when the defendant “‘deliberately’

has engaged in significant activities within a State or has created ‘continuing obligations’

between himself and the residents of the forum.’” Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475-76 (1985) (internal citations omitted). As explained above, Plaintiffs have not alleged

that Mallinckrodt plc has any connection with, or engaged in any activities in, Ohio—much less

substantial or significant ones. The reason for that is simple and has been explained to counsel

for Plaintiffs repeatedly: there were no such connections or activities. See Fenlon Aff. ¶¶ 2-9 &

15. Having failed to identify any connections at all, Plaintiffs cannot establish that their claims

“arise from” Mallinckrodt plc’s non-existent activities in Ohio.       And, as here, “attenuated

connections [(much less, no connections)] to Ohio make it unreasonable to exercise personal

jurisdiction….” Brutz v. Stillwell, 2010 WL 1924471, at *12 (N.D. Ohio May 12, 2010)

       Finally, as with the Ohio long-arm statute, Mallinckrodt plc’s mere relationship with

indirect subsidiaries, Mallinckrodt LLC and SpecGx LLC, does not establish specific jurisdiction

under the Due Process Clause―even assuming that Mallinckrodt LLC and SpecGx LLC

conducted business in Ohio as alleged in the Complaint. It is well-established that “a company



                                                11
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 26 of 32. PageID #: 33489



does not purposefully avail itself merely by owning all or some of a corporation subject to

jurisdiction.” Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1274 (6th Cir. 1998) (holding that

defendant parent corporation did not purposely avail itself of the forum state because the plaintiff

failed to “provide any direct evidence of [the parent]’s involvement in the operation of the

[subsidiary]” and the parent did not take “any affirmative actions relating to [the forum state]

beyond merely owning [the subsidiary]”) (emphasis in original). Ohio courts have thus held that

Plaintiffs’ claims must be dismissed where “[t]here is simply no evidence showing that [the

parent company], as an entity separate and apart from the conduct of its subsidiaries and

affiliates, has the minimum contacts with the State of Ohio necessary to establish that this Court

has personal jurisdiction over it.” Best v. AT&T Inc., 2014 WL 12571407, at *7 (S.D. Ohio Sept.

16, 2014).

                                         CONCLUSION

       For the foregoing reasons, Mallinckrodt plc respectfully requests that the Court dismiss

the claims asserted by Plaintiffs against Defendant Mallinckrodt plc, with prejudice, for lack of

personal jurisdiction.



Dated: January 15, 2019                              Respectfully submitted,

                                                     /s/ Brien T. O’Connor
                                                     Brien T. O’Connor
                                                     Andrew J. O’Connor
                                                     ROPES & GRAY LLP
                                                     Prudential Tower
                                                     800 Boylston St.
                                                     Boston, MA 02199-3600
                                                     (617) 235-4650
                                                     Brien.O’Connor@ropesgray.com
                                                     Andrew.O’Connor@ropesgray.com

                                                     Counsel specially appearing for Defendant
                                                     Mallinckrodt plc



                                                12
 Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 27 of 32. PageID #: 33490



                           LOCAL RULE 7.1(F) CERTIFICATION

       The Court’s April 11, 2018 Case Management Order One ¶ 2.h states that the page

limitations applicable to complex cases shall apply to the length of memoranda filed in support

of motions. Under Rule 7.1(f), memoranda relating to dispositive motions in complex cases

may not exceed thirty pages.

       I hereby certify that this memorandum complies with Local Rule 7.1(f) of the United

States District Court for the Northern District of Ohio and the page limitations set forth therein.



Dated: January 15, 2019                               Respectfully submitted,

                                                      /s/ Brien T. O’Connor
                                                      Brien T. O’Connor
                                                      Andrew J. O’Connor
                                                      ROPES & GRAY LLP
                                                      Prudential Tower
                                                      800 Boylston St.
                                                      Boston, MA 02199-3600
                                                      (617) 235-4650
                                                      Brien.O’Connor@ropesgray.com
                                                      Andrew.O’Connor@ropesgray.com

                                                      Counsel specially appearing for Defendant
                                                      Mallinckrodt plc




                                                 13
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 28 of 32. PageID #: 33491




              EXHIBIT A-2
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 29 of 32. PageID #: 33492
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 30 of 32. PageID #: 33493
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 31 of 32. PageID #: 33494
Case: 1:17-md-02804-DAP Doc #: 1266 Filed: 01/15/19 32 of 32. PageID #: 33495
